
	
		I
		112th CONGRESS
		1st Session
		H. R. 2142
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Sablan (for
			 himself, Mr. Serrano,
			 Mr. Grijalva,
			 Ms. Norton,
			 Mr. George Miller of California,
			 Mr. Honda, and
			 Mr. Baca) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To establish a program that enables college-bound
		  residents of the Northern Mariana Islands to have greater choices among
		  institutions of higher education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Northern Mariana Islands College
			 Access Act of 2011.
		2.PurposeIt is the purpose of this Act to establish a
			 program that enables college-bound residents of the Northern Mariana Islands to
			 have greater choices among institutions of higher education.
		3.Public school
			 grants
			(a)Grants
				(1)In
			 generalFrom amounts appropriated under
			 subsection (i), the Governor shall award
			 grants to eligible institutions that enroll eligible students to pay the
			 difference between the tuition and fees charged for in-State students and the
			 tuition and fees charged for out-of-State students on behalf of each eligible
			 student enrolled in the eligible institution.
				(2)Maximum student
			 amountsThe amount paid on behalf of an eligible student under
			 this section shall be—
					(A)not more than
			 $15,000 for any one award year (as defined in section 481 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1088)); and
					(B)not more than
			 $75,000 in the aggregate.
					(3)ProrationThe
			 Governor shall prorate payments under this section for students who attend an
			 eligible institution on less than a full-time basis.
				(b)Reduction for
			 insufficient appropriations
				(1)In
			 generalIf the funds appropriated pursuant to
			 subsection (i) for any fiscal year are
			 insufficient to award a grant in the amount determined under
			 subsection (a) on behalf of each eligible
			 student enrolled in an eligible institution, then the Governor, in consultation
			 with the Secretary of Education, shall—
					(A)first, ratably
			 reduce the amount of the tuition and fee payment made on behalf of each
			 eligible student who has not received funds under this section for a preceding
			 year; and
					(B)after making
			 reductions under
			 subparagraph (A), ratably reduce the
			 amount of the tuition and fee payments made on behalf of all other eligible
			 students.
					(2)AdjustmentsThe
			 Governor, in consultation with the Secretary of Education, may adjust the
			 amount of tuition and fee payments made under
			 paragraph (1) based on—
					(A)the financial need
			 of the eligible students to avoid undue hardship to the eligible students;
			 or
					(B)undue
			 administrative burdens on the Governor.
					(3)Further
			 adjustmentsNot­with­stand­ing paragraphs (1) and (2), the
			 Governor may prioritize the making or amount of tuition and fee payments under
			 this subsection based on the income and need of eligible students.
				(c)DefinitionsIn
			 this section:
				(1)Eligible
			 institutionThe term eligible institution means an
			 institution that—
					(A)is a public
			 four-year institution of higher education located in one of the several States,
			 the District of Columbia, Puerto Rico, or Guam;
					(B)is eligible to
			 participate in the student financial assistance programs under title IV of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1070 et seq.); and
					(C)enters into an
			 agreement with the Governor containing such conditions as the Governor may
			 specify, including a requirement that the institution use the funds made
			 available under this section to supplement and not supplant assistance that
			 otherwise would be provided to eligible students from the Northern Mariana
			 Islands.
					(2)Eligible
			 studentThe term eligible student means an
			 individual who—
					(A)was domiciled in
			 the Northern Mariana Islands for not less than the 12 consecutive months
			 preceding the commencement of the freshman year at an institution of higher
			 education;
					(B)graduated from a
			 secondary school in the Northern Mariana Islands, or received the recognized
			 equivalent of a secondary school diploma while domiciled in the Northern
			 Mariana Islands, on or after January 1, 2008;
					(C)begins the
			 individual’s undergraduate course of study within the three calendar years
			 (excluding any period of service on active duty in the Armed Forces, or service
			 under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle D of title I of
			 the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of
			 graduation from a secondary school, or obtaining the recognized equivalent of a
			 secondary school diploma;
					(D)is enrolled or
			 accepted for enrollment, on at least a half-time basis, in a baccalaureate
			 degree or other program (including a program of study abroad approved for
			 credit by the institution at which such student is enrolled) leading to a
			 recognized educational credential at an eligible institution;
					(E)if enrolled in an
			 eligible institution, is maintaining satisfactory progress in the course of
			 study the student is pursuing in accordance with section 484(c) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1091(c)); and
					(F)has not completed
			 the individual’s first undergraduate baccalaureate course of study.
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001).
				(4)GovernorThe
			 term Governor means the Governor of the Commonwealth of the
			 Northern Mariana Islands.
				(5)Secondary
			 schoolThe term secondary school has the meaning
			 given that term under section 14101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 8801).
				(6)SecretaryThe
			 term Secretary means the Secretary of Education.
				(d)ConstructionNothing
			 in this Act shall be construed to require an institution of higher education to
			 alter the institution’s admissions policies or standards in any manner to
			 enable an eligible student to enroll in the institution.
			(e)ApplicationsEach
			 student desiring a tuition payment under this section shall submit an
			 application to the eligible institution at such time, in such manner, and
			 accompanied by such information as the eligible institution may require.
			(f)Administration
			 of Program
				(1)In
			 generalThe Governor shall carry out the program under this
			 section in consultation with the Secretary. The Governor may enter into a
			 grant, contract, or cooperative agreement with another public or private entity
			 to administer the program under this section if the Governor determines that
			 doing so is a more efficient way of carrying out the program.
				(2)Policies and
			 proceduresThe Governor, in consultation with institutions of
			 higher education eligible for participation in the program authorized under
			 this section, shall develop policies and procedures for the administration of
			 the program.
				(3)Memorandum of
			 agreementThe Governor and the Secretary shall enter into a
			 Memorandum of Agreement that describes—
					(A)the manner in
			 which the Governor shall consult with the Secretary with respect to
			 administering the program under this section; and
					(B)any technical or
			 other assistance to be provided to the Governor by the Secretary for purposes
			 of administering the program under this section (which may include access to
			 the information in the common financial reporting form developed under section
			 483 of the Higher Education Act of
			 1965 (20 U.S.C. 1090)).
					(g)Governor’s
			 ReportThe Governor shall report to Congress annually
			 regarding—
				(1)the number of
			 eligible students attending each eligible institution and the amount of the
			 grant awards paid to those institutions on behalf of the eligible
			 students;
				(2)the extent, if
			 any, to which a ratable reduction was made in the amount of tuition and fee
			 payments made on behalf of eligible students; and
				(3)the progress in
			 obtaining recognized academic credentials of the cohort of eligible students
			 for each year.
				(h)GAO
			 ReportBeginning on the date of the enactment of this Act, the
			 Comptroller General of the United States shall monitor the effect of the
			 program assisted under this section on educational opportunities for eligible
			 students. The Comptroller General shall analyze whether eligible students had
			 difficulty gaining admission to eligible institutions because of any preference
			 afforded in-State residents by eligible institutions, and shall expeditiously
			 report any findings regarding such difficulty to Congress and the Governor. In
			 addition the Comptroller General shall—
				(1)analyze the extent
			 to which there are an insufficient number of eligible institutions to which
			 Northern Mariana Islands students can gain admission, including admission aided
			 by assistance provided under this Act, due to—
					(A)caps on the number
			 of out-of-State students the institution will enroll;
					(B)significant
			 barriers imposed by academic entrance requirements (such as grade point average
			 and standardized scholastic admissions tests); and
					(C)absence of
			 admission programs benefitting minority students; and
					(2)report the
			 findings of the analysis described in
			 paragraph (1) and the assessment
			 described in
			 paragraph (2) to Congress and the
			 Governor.
				(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Commonwealth of the Northern Mariana Islands to carry out this section
			 $10,000,000 for each of the fiscal years 2011 through 2016, and such sums as
			 may be necessary for each of the succeeding fiscal years. Such funds shall
			 remain available until expended.
			(j)Effective
			 DateThis section shall take effect with respect to payments for
			 periods of instruction that begin on or after January 1, 2011.
			4.General
			 requirements
			(a)PersonnelThe
			 Secretary of Education shall arrange for the assignment of an individual,
			 pursuant to subchapter VI of chapter 33 of title 5, United States Code, to
			 serve as an adviser to the Governor with respect to the programs assisted under
			 this Act.
			(b)Administrative
			 ExpensesThe Governor may use not more than 5 percent of the
			 funds made available for a program under
			 section 3 for a fiscal year to pay the
			 administrative expenses of a program under
			 section 3 for the fiscal year.
			(c)Inspector
			 General ReviewEach of the programs assisted under this Act shall
			 be subject to audit and other review by the Inspector General of the Department
			 of Education in the same manner as programs are audited and reviewed under the
			 Inspector General Act of 1978 (5 U.S.C. App.).
			(d)GiftsThe
			 Governor may accept, use, and dispose of donations of services or property for
			 purposes of carrying out this Act.
			(e)Maximum Student
			 Amount AdjustmentsThe Governor shall establish rules to adjust
			 the maximum student amounts described in
			 section 3(a)(2)(B) for eligible
			 students described in
			 section 3(c)(2) who transfer between the
			 eligible institutions described in
			 section 3(c)(1)(A).
			
